Citation Nr: 0025984	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran provided testimony at a Travel Board hearing at 
the RO in June 2000.  At the hearing, the veteran submitted 
additional evidence by way of a letter from his physician.  
The veteran also submitted a waiver of consideration by the 
agency of original jurisdiction.  Accordingly, the Board will 
consider the evidence in its appellate review.  38 C.F.R. 
§ 20.1304(c) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Service connection for an acquired psychiatric disorder 
was denied by an unappealed final RO decision in September 
1978.

3.  Evidence received since the September 1978 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1978 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  Evidence received since the September 1978 final RO 
decision is new and material; the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1961 to July 
1963, with additional inactive service in the Army Reserve or 
National Guard for an unspecified period of time.  A review 
of his service medical records (SMRs) for the period from 
December 1961 to September 1965 reflects that he reported a 
history of chest pain on his Report of Medical History 
submitted as part of his enlistment physical examination 
dated in December 1961.  The veteran was first treated for 
complaints of chest pain, or a tightness in his chest, during 
basic training in January 1962.  He was treated on several 
other occasions with no certain diagnosis provided regarding 
his complaints.  He was given a psychiatric consultation in 
July 1962.  The psychiatrist noted that the veteran described 
a clinical picture that was typical of neurasthenia, or 
anxiety reaction.  However no definite diagnosis was 
provided.  A subsequent referral by the psychiatrist for an 
internal medicine consultation noted that six interviews of 
the veteran had failed to reveal significant emotional 
illness and that there was no readily obtainable connection 
between anxiety and the occurrence of the chest pain.  The 
remainder of the SMRs were negative for any diagnosis of a 
psychiatric nature.

The veteran filed a claim in July 1978 to establish service 
connection for an acquired psychiatric condition.  The 
veteran's claim was denied in September 1978 and he was 
notified of that action that same month.  The veteran failed 
to perfect an appeal of that decision.  Therefore, the 
September 1978 decision is the last clear final decision.  
38 U.S.C.A. § 7105 (West 1991).  Accordingly, the veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Evidence of record at the time of the RO's September 1978 
denial consisted of the veteran's SMRs, a VA hospital summary 
for the period from May 30, 1978, to June 9, 1978, and a VA 
examination report dated in August 1978.  Based on this 
evidence, the RO denied the veteran's claim on the basis that 
there was no evidence of a definite diagnosis of a 
psychiatric disorder in service.  

In June 1997, the veteran filed to reopen his claim for 
service connection for an acquired psychiatric disorder.  
Since the RO's September 1978 decision, the evidence added to 
the file includes:  (1) private treatment records for the 
period from July 1961 to July 1979, signed by Dr. Woods and 
his associates; (2) letter from W. S. Harrison, M.D., dated 
in July 1979; (3) treatment records from Chisholm Trail 
Counseling, for the period from October 1993 to April 1997; 
(4) excerpts from Merck Manual and medical dictionary; (5) 
lay statements from J. S., W. H., and M. G., received in June 
1997; (6) letter from R. C. Talley, M. D., dated in June 
1997; (7) statement from veteran's spouse, dated in July 
1997; (8) letter from J. O. Wood, Jr., M.D., dated in January 
1998; (9) copies of letters from veteran to his spouse in 
October 1962 and to veteran from his former spouse in 
February 1963; (10) PTSD stressor statement from veteran, 
received in January 1998; (11) copies of military orders for 
veteran, received in February 1998; (12) VA examination 
report, dated in February 1998; (13) transcript of hearing 
dated in August 1998; (14) letter from J. B. Shackelford, 
M.D., dated in August 1998, with addendum dated in May 2000; 
and (15) transcript of Travel Board hearing dated in June 
2000.

Initially, the Board notes that all of the evidence added to 
the claims file, since the September 1978 rating decision, is 
new evidence in that it was not of record before.  However, 
the issue still remains as to whether or not the evidence is 
material and of such probative value as to warrant a 
reopening of the veteran's claim.

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the September 1978 RO rating decision, constitutes new 
and material evidence.  The veteran submitted several 
statements and testified that he experienced a great deal of 
stress in service and that he suffered from anxiety in 
service.  The private treatment records from 1961 to 1979 
show treatment in September 1964 for general malaise that had 
existed for the previous six months.  A second entry, dated 
in January 1966, provided an impression of depression.  The 
letters from Dr. Wood and Dr. Shackelford either relate the 
veteran's symptomatology to service or note a definite 
worsening of the condition following the appellant's return 
from Korea, implying an onset in service.  The several lay 
statements and hearing testimony also provide support to the 
veteran's change in behavior and attitude upon his return 
from Korea.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's September 
1978 decision is new and material.  Further, the Board finds 
that the claim is well grounded in light of the letters from 
Dr. Shackelford which state that it is more likely than not 
that the veteran's current (psychiatric) condition began 
while he was on active duty.  See Elkins v. West, 12 Vet. 
App. 209 (1999).


ORDER

The veteran has submitted new and material evidence and his 
claim for entitlement to service connection for an acquired 
psychiatric disorder is reopened.


REMAND

At the outset, the Board notes that the veteran served an 
unspecified period either in the Army Reserve or National 
Guard following his release from active duty in July 1963.  
There is a separation physical examination dated in September 
1965 in the SMRs.  However, there are no SMRs or other 
records to reflect the veteran's service following 1963.  The 
veteran has not specifically contended that he received 
pertinent military treatment during his reserve/guard 
service.  However, an attempt must be made to obtain any 
outstanding SMRs.  Hayre v. West, 188 F.3d 1327, 1332 (Fed. 
Cir. 1999).  The veteran is also advised that if he did 
receive treatment from the military during his reserve/guard 
service, and the records are unavailable, he can submit other 
evidence to support his claim.

The Board also notes that, when the veteran reopened his 
claim in June 1997, he stated that he received VA treatment 
for the period from 1969 to 1979 and that the records were 
not associated with the claims file.  An attempt must be made 
to obtain any outstanding VA treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, the veteran submitted a letter from Dr. Talley that 
stated he had provided recent treatment to the veteran.  
However, the veteran did not submit any of the treatment 
records from the physician.  Further, the more recent 
treatment records from Dr. Shackelford at the Chisholm Clinic 
were not provided by the veteran.  The veteran should be 
afforded the opportunity to provide such records if they are 
pertinent to his claim.

Finally, the United States Court of Appeals for Veterans 
Claims (Court), has held that, under 38 U.S.C.A. 5107(a) 
(West 1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board notes that the veteran has not been 
afforded a current psychiatric examination.  Accordingly, a 
VA examination is required.  

In order to fairly adjudicate the veteran's claim, the case 
must be remanded for further development.  Therefore, the 
veteran's case is REMANDED for the following action.

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured, particularly records 
from Drs. Talley and Shackelford.  Any 
records received should be associated 
with the claims folder.

2.  The veteran should also be contacted 
and requested to provide documentation of 
his service in either the Army Reserve or 
National Guard.  Based on information 
provided by the veteran, an attempt 
should be made to obtain any possible 
outstanding SMRs.

3.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The psychiatrist is requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder is related 
to service.  The report of examination 
must be typed and must include the 
complete rationale for all opinions 
expressed.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient, the RO must implement 
corrective procedures at once in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Veterans Law Judge



 
- 10 -



